DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 7-14, 21-27 allowed.
The prior art of record fails to disclose, teach, or fairly suggest a surgical stapling anvil, comprising: 
an anvil body, comprising: 
a longitudinal slot defining a slot axis, wherein said longitudinal slot comprises slot surfaces facing each other; 
a tissue-facing surface, comprising: 
a first side and a second side defined by said longitudinal slot; and 
a plurality of staple-forming pockets arranged in a plurality of longitudinal rows of staple-forming pockets, wherein said plurality of longitudinal rows of staple-forming pockets comprises an inner-most row of staple-forming pockets closest to said longitudinal slot, wherein said inner-most row of staple-forming pockets defines a row axis a first distance from said slot axis and a first outer boundary axis a second distance from said slot axis which is greater than said first distance; 
a first ledge configured to be engaged by a firing member as said firing member moves through a firing stroke; and 
a second ledge spaced apart from said first ledge; and 
an anvil cap welded to said anvil body, wherein said anvil cap is configured to contact said second ledge, and wherein said anvil cap comprises: 
a welded portion welded to a first surface of said anvil body; and 

The prior art of record that comes closest to teaching these limitations is Baxter (US 2016/0166256) in view of Jasemian (US 2017/0290584). Baxter in view of Jasemian teaches a surgical stapling anvil, comprising: 
an anvil body, comprising: 
a longitudinal slot defining a slot axis, wherein said longitudinal slot comprises slot surfaces facing each other; 
a tissue-facing surface, comprising: 
a first side and a second side defined by said longitudinal slot; and 
a plurality of staple-forming pockets arranged in a plurality of longitudinal rows of staple-forming pockets, wherein said plurality of longitudinal rows of staple-forming pockets comprises an inner-most row of staple-forming pockets closest to said longitudinal slot, wherein said inner-most row of staple-forming pockets defines a row axis a first distance from said slot axis and a first outer boundary axis a second distance from said slot axis which is greater than said first distance; 
a first ledge configured to be engaged by a firing member as said firing member moves through a firing stroke; and 
a second ledge spaced apart from said first ledge; and 
an anvil cap welded to said anvil body, wherein said anvil cap is configured to contact said second ledge, and wherein said anvil cap comprises: 
a welded portion; and 

However, Baxter in view of Jasemian fails to teach a welded portion welded to a first surface of said anvil body; and 
a non-welded portion abutting a second surface of said anvil body, wherein said non-welded portion comprises an outer-most non-welded region defining a second outer boundary axis positioned a third distance from said slot axis, wherein said third distance is less than said second distance. 
Additionally, it would require an unreasonable combination of references that would not suffice for a realistic case of obviousness.

	 Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER ROBIN KIM whose telephone number is (571)272-1891.  The examiner can normally be reached on Mon - Thurs: 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571)272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/CHRISTOPHER ROBIN KIM/Examiner, Art Unit 3731

/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731